Exhibit 10.1

 

NOMINATION, STANDSTILL AND SUPPORT AGREEMENT

 

This Nomination, Standstill and Support Agreement, dated March 14, 2016 (this
“Agreement”), is by and among the entities listed on Schedule I hereto
(collectively, “Twin Haven”) and Hawaiian Telcom Holdco, Inc., a Delaware
corporation (the “Company”).

 

RECITALS

 

WHEREAS, Twin Haven and its Affiliates collectively Beneficially Own shares of
common stock of the Company, par value $0.01 (the “Common Stock”), totaling, in
the aggregate, 2,515,321 shares, or approximately 21.94%, of the Common Stock
issued and outstanding on the date hereof; and

 

WHEREAS, each of the Company and Twin Haven has determined it is in such party’s
respective best interests to come to an agreement with respect to the election
of members of the Board of Directors of the Company (the “Board”) and certain
other matters, as provided in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Certain Definitions.  For purposes of
this Agreement:

 

(a)                                 “Affiliate” shall have the meaning set forth
in Rule 12b-2 promulgated by the SEC under the Exchange Act.

 

(b)                                 “Beneficial Ownership” (including the
correlative terms “Beneficial Owner” and “Beneficially Own”) of Voting
Securities means ownership of: (i) Voting Securities, (ii) rights or options to
own or acquire any Voting Securities (whether such right or option is
exercisable immediately or only after the passage of time or upon the
satisfaction of one or more conditions (whether or not within the control of
such person), compliance with regulatory requirements or otherwise), and (iii)
any other economic exposure to Voting Securities, including through any
derivative transaction that gives any such person or any of such person’s
controlled Affiliates the economic equivalent of ownership of an amount of
Voting Securities due to the fact that the value of the derivative is explicitly
determined by reference to the price or value of Voting Securities, or which
provides such person or any of such person’s controlled Affiliates an
opportunity, directly or indirectly, to profit, or to share in any profit,
derived from any increase in the value of Voting Securities, in any case without
regard to whether (x) such derivative conveys any voting rights in Voting
Securities to such person or any of such person’s Affiliates, (y) the derivative
is required to be, or capable of being, settled through delivery of Voting
Securities, or (z) such person or any of such person’s Affiliates may have
entered into other transactions that hedge the economic effect of such
Beneficial Ownership of Voting Securities.  For purposes of this Agreement, no
person shall be, or be deemed to be, the “Beneficial Owner” of, or to
“Beneficially Own,” any securities beneficially owned by any director of the
Company to the extent such securities were acquired directly from the Company by
such director as or pursuant to director compensation for serving as

 

--------------------------------------------------------------------------------


 

a director of the Company.

 

(c)                                  “Change of Control” means (i) the sale of
all or substantially all the assets of the Company or (ii) a transaction or
series of transactions immediately following which (A) any person or “group”
(within the meaning of Rule 13d-1 promulgated under the Exchange Act) shall have
become the Beneficial Owner of more than 50% of the then outstanding Voting
Securities of the Company or (B) a majority of the Board shall consist of
individuals other than the members of the Board serving on the date hereof
(together with any new Board members whose election to the Board or whose
nomination for election was approved by a vote of a majority of the members of
the Board, which members comprising such majority were either members of the
Board on the date hereof or whose election or nomination for election was
previously approved by majority of the members of the Board serving on the date
hereof).

 

(d)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(e)                                  “Extraordinary Corporate Transaction” means
the entry by the Company into (i) a binding merger or other agreement with
respect to a Change of Control, (ii) an extraordinary dividend funded by the
Company’s incurrence of a material amount of incremental indebtedness or by all
or substantially all of the Company’s cash, (iii) a liquidation of all or
substantially all of the assets of the Company or (iv) a reorganization of the
Company under any federal or state law relating to bankruptcy or insolvency,
where the TH Designee voted in his or her capacity as a director of the Company
against the Board approving or entering into such merger or other agreement,
extraordinary dividend, liquidation or reorganization.

 

(f)                                   “Net Long Position” means such shares of
Common Stock Beneficially Owned, directly or indirectly, that constitute such
person’s net long position as defined in Rule 14e-4 under the Exchange Act
mutatis mutandis; provided, “Net Long Position” shall not include any shares as
to which such person does not have the right to vote or direct the vote or as to
which such person has entered into a derivative or other agreement, arrangement
or understanding that hedges or transfers, in whole or in part, directly or
indirectly, any of the economic consequences of ownership of such shares.

 

(g)                                  “person” or “persons” shall mean any
individual, corporation (including not-for-profit), general or limited
partnership, limited liability or unlimited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature.

 

(h)                                 “SEC” means the U.S. Securities and Exchange
Commission.

 

(i)                                     “Term” means the period beginning on the
date hereof and ending at 12:01 a.m. New York time on the date three years
following the date hereof; provided, however, that Twin Haven’s and the TH
Designee’s obligations under Sections 3(b) and 3(c) hereof will terminate at
Twin Haven’s written election in the event of:  (i) the material breach by the
Company of any of the terms of this Agreement and the Company fails to cure such
breach within 15 days following the receipt of written notice thereof from Twin
Haven specifying such breach; (ii) an Extraordinary Corporate Transaction; (iii)
the consummation of a transaction approved by the Board resulting in a Change of
Control; (iv) the implementation of an amendment to the Company’s certificate of
incorporation or bylaws which provides for a staggered Board, where the TH
Designee voted in his or her capacity as a director of the Company against the
Board approving

 

2

--------------------------------------------------------------------------------


 

such amendment; or (v) 30 days after the Company’s failure to nominate the TH
Designee to be elected or reelected as provided in this Agreement (with such
30-day period commencing upon the Company’s receipt from the TH Designee of all
applicable Nomination Documents); provided further, that the Company’s
obligations under Section 2 hereof shall terminate immediately upon the
termination of Twin Haven’s and the TH Designee’s obligations pursuant to the
immediately foregoing proviso.

 

(j)                                    “Voting Securities” means the Common
Stock, and any other securities of the Company entitled to vote in the election
of directors, or securities convertible into, or exercisable or exchangeable for
Common Stock or such other securities, whether or not subject to the passage of
time or other contingencies.

 

2.                                      Board Representation and Board Matters.

 

(a)                                 The Nominating and Governance Committee of
the Board (the “Nominating Committee”) will recommend to the full Board, and the
Board will include in the Company’s slate of nominees for election as a director
of the Company at each of the Company’s 2016 Annual Meeting of Stockholders (the
“2016 Annual Meeting”), 2017 Annual Meeting of Stockholders (the “2017 Annual
Meeting”) and 2018 Annual Meeting of Stockholders (the “2018 Annual Meeting”
and, collectively with the 2016 Annual Meeting and 2017 Annual Meeting, the
“Designated Annual Meetings” and, each, a “Designated Annual Meeting”), the
person identified on Schedule II hereto (the “TH Designee”).

 

(b)                                 The Board will (i) recommend that the
stockholders of the Company vote in favor of the election of the TH Designee
(along with all other Company nominees) at each Designated Annual Meeting, (ii)
solicit votes for the TH Designee’s election at each Designated Annual Meeting
and (iii) otherwise support the TH Designee for election at each Designated
Annual Meeting in a manner no less rigorous and favorable than the manner in
which the Company supports its other nominees for such Designated Annual
Meeting.

 

(c)                                  If more than one vacancy in the Board shall
occur prior to the 2016 Annual Meeting, the Company will use commercially
reasonable efforts to cause the TH Designee to be appointed to fill one such
vacancy until the 2016 Annual Meeting; provided, however, if only one such
vacancy shall occur prior to the 2016 Annual Meeting, the Company will use
commercially reasonable efforts to cause a second vacancy to occur prior to the
2016 Annual Meeting and will use commercially reasonable efforts to cause the TH
Designee to be appointed to fill such second vacancy until the 2016 Annual
Meeting.  For the avoidance of doubt, in no event shall the Company be required
to call a special meeting of stockholders in order to cause the removal of a
director prior to the 2016 Annual Meeting.

 

(d)                                 As a condition to the TH Designee’s
nomination for election as a director of the Company at each Designated Annual
Meeting (and, if applicable, appointment to the Board to fill a vacancy
occurring prior to the 2016 Annual Meeting), Twin Haven, including the TH
Designee, will promptly upon the request of the Nominating Committee from time
to time and on or prior to any reasonable date specified by the Nominating
Committee in such request, provide to the Company (i) such information as to
Twin Haven and the TH Designee as is required to be disclosed in proxy
statements under applicable law, (ii) an executed consent from the TH Designee
to be named as a nominee in the Company’s proxy statement for the applicable
Designated Annual

 

3

--------------------------------------------------------------------------------


 

Meeting and to serve as a director if so elected, (iii) a completed and executed
D&O Questionnaire by the TH Designee in the form separately provided to Twin
Haven, which D&O Questionnaire shall be in the same form provided to the
Company’s other nominees, and (iv) an executed irrevocable resignation by the TH
Designee as director of the Company in the form attached hereto as Exhibit A
(clauses (i) and (ii) collectively, the “Nomination Documents”).  The TH
Designee must be reasonably acceptable to the Nominating Committee and has met,
prior to the date hereof, and will meet, prior to each subsequent Designated
Annual Meeting, with representatives of the Nominating Committee in accordance
with the then practices of the Board and the Nominating Committee.

 

(e)                                  Except as set forth in Section 2(g) of this
Agreement, during the Term the Board shall not take any action to remove, or
cause to be removed, the TH Designee.  If, during the Term, the TH Designee
resigns from the Board or is rendered unable to, or refuses to, be appointed to,
or for any other reason fails to serve or is not serving on, the Board (other
than by reason of Twin Haven’s failure to satisfy the Ownership Minimum), Twin
Haven shall be entitled, in its discretion, to designate a replacement Board
member for such TH Designee; provided, in each case such replacement satisfies
each of the requirements of the TH Designee under this Agreement and is
reasonably acceptable to the Nominating Committee (the “Replacement TH
Designee”), and if any Replacement TH Designee is not so reasonably acceptable,
Twin Haven shall be entitled to continue proposing other Replacement TH
Designees until one such person is reasonably acceptable to the Nominating
Committee; and provided further, such right to designate a Replacement TH
Designee following the TH Designee’s resignation or removal from the Board by
reason of clause (ii) of Section 2(g) of this Agreement shall be available on
the first such occasion only.  The Company shall take all reasonable actions to
implement the foregoing as promptly as practicable, consistent with the
standards and processes followed in connection with the initial appointment or
election of the TH Designee.  Any Replacement TH Designee who becomes a Board
member in replacement of the TH Designee shall thereafter be deemed to be the TH
Designee for all purposes under this Agreement, and prior to his or her
appointment to the Board, shall be required to provide to the Company the
Nomination Documents and meet with representatives of the Nominating Committee
in accordance with the then practices of the Board and the Nominating Committee.

 

(f)                                   Subject to applicable laws and regulations
and provided Twin Haven has no financial or other interest in the subject
transaction (other than (i) as a stockholder of the Company participating on a
pro rata basis or (ii) if Twin Haven then holds an interest in any indebtedness
issued by the Company and the Board determines, in consultation with Twin Haven
and in good faith that no conflict of interest exists as a result of such
interest, as a debtholder of the Company), the Board and all applicable
committees and subcommittees of the Board shall take all actions necessary to
ensure that, at all times during the Term while the TH Designee is serving on
the Board, the TH Designee will be a member of any special committee of the
Board created by the Board to oversee or consider any transaction or other
strategic event that might lead to a Change of Control or other material change
to the Company’s capital structure.  In the event that a good faith
determination is made under clause (ii) of this paragraph (f) that a conflict of
interest exists as a result of such indebtedness, then Twin Haven shall, if it
elects, have 30 days to cure such conflict by disposing of its interest in the
portion of such indebtedness that gives rise to such conflict, in a manner that
is orderly and market-oriented and would not reasonably be expected to disrupt
the market for the Company’s debt securities, following which it shall be
appointed to the applicable special committee so long as it meets all of the
requirements applicable to other committee members.

 

4

--------------------------------------------------------------------------------


 

(g)                                  Notwithstanding the foregoing Sections 2(a)
through 2(f), if at any time after the date hereof, (i) Twin Haven, together
with all Affiliates of the members of Twin Haven (such Affiliates, collectively
and individually, the “TH Affiliates”), ceases collectively to Beneficially Own,
an aggregate Net Long Position of at least 1,719,969 shares of Common Stock
(i.e., 15% of the total number of shares of Common Stock issued and outstanding
on the date hereof) (as adjusted for any stock dividends, combinations, splits,
recapitalizations and the like) (the “Ownership Minimum”) or (ii) Twin Haven or
the TH Designee materially breaches any of the terms of this Agreement and fails
to cure such breach within 15 days following the receipt of written notice
thereof from the Company specifying such breach (a “TH Material Breach”), then
(1) Twin Haven shall cause the TH Designee to promptly tender his or her
resignation from the Board and any committee of the Board on which he or she
then sits and (2) (x) in the case of the first TH Material Breach only, Twin
Haven shall have the right on such one occasion only to designate a Replacement
TH Designee in accordance with Section 2(e) of this Agreement and (y) in the
event of Twin Haven’s failure to satisfy the Ownership Minimum or any TH
Material Breach other than the first TH Material Breach, the Company shall have
no further obligations under this Section 2.  In furtherance of clause (i) of
this Section 2(g) only, the TH Designee shall, prior to his or her appointment
or nomination to the Board, and Twin Haven shall cause the TH Designee to,
execute an irrevocable resignation as director in the form attached hereto as
Exhibit A and deliver it to the Company.  During the Term, Twin Haven shall,
upon the Company’s request (which request shall be no more than once per
calendar month), provide the Company with the number of shares of Common Stock
owned by Twin Haven and the TH Affiliates to the extent that Twin Haven is no
longer subject to Section 16 of the Exchange Act and such position differs from
the ownership positions publicly reported on Twin Haven’s Schedule 13D reports
and amendments thereto.  For the avoidance of doubt, nothing in this Section
2(g) shall release Twin Haven or the TH Designee from its respective obligations
hereunder and nothing in this Agreement shall require the Company or the Board
to nominate the TH Designee, or take any of the other actions described in
Section 2(b) above, with respect to any Annual Meeting of Stockholders of the
Company occurring after the 2018 Annual Meeting.

 

(h)                                 At all times while serving as a member of
the Board, the TH Designee shall comply with all current and future laws,
policies, procedures, processes, codes, rules, standards and guidelines
applicable to Board members, including but not limited to the Company’s Code of
Conduct for the Board of Directors, securities trading policies, anti-hedging
policies, Regulation FD-related policies, director confidentiality policies and
corporate governance guidelines, and shall preserve the confidentiality of
Company business and information, including discussions or matters considered in
meetings of the Board or Board committees (subject to Section 6 hereof).

 

3.                                      Certain Other Matters.

 

(a)                                 During the Term, if Twin Haven files a
petition with the Public Utilities Commission of the State of Hawaii (the
“PUC”), the Company will, no later than the due date for such letter established
by the PUC, issue a letter in support of the PUC’s granting of permission for
Twin Haven and its Affiliates to acquire up to 31.5% of the Company’s
outstanding Voting Securities. Such letter of support shall be in form
reasonably acceptable to Twin Haven.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The TH Designee shall be entitled to resign
from the Board at any time in his or her discretion; provided, however, Twin
Haven agrees that during the Term, unless requested in writing in advance by the
Board, none of Twin Haven or any TH Affiliate shall, directly or indirectly (it
being understood and agreed that the following restrictions shall not apply to
the TH Designee’s participation in Board and Board committee meetings (including
votes on and discussions regarding matters at such meetings) solely in such
person’s capacity as a director of the Company) do any of the following:

 

(i)                                     acquire or seek to acquire any Voting
Securities (including options, swaps, derivatives or convertibles or other
similar instruments, whether real or synthetic) if, immediately after such
purchase, Twin Haven and the TH Affiliates would collectively Beneficially Own
or control more than 31.5% of the Voting Securities;

 

(ii)                                  form, join or participate in a
partnership, limited partnership, syndicate, arrangement, understanding or any
“group” within the meaning of Section 13(d)(3) of the Exchange Act, or otherwise
act in concert with any person in respect of the Company’s securities, other
than a group consisting solely of members of Twin Haven and TH Affiliates
disclosed in a public filing with the SEC on or prior to the date of this
Agreement;

 

(iii)                               solicit proxies or written consents of
stockholders or conduct any other type of referendum (binding or non-binding)
with respect to, or from the holders of, the Voting Securities, become a
“participant” (as such term is defined in Instruction 3 to Item 4 of Schedule
14A promulgated under the Exchange Act) in any “solicitation” of any proxy,
consent or other authority (such terms having the meanings given in Regulation
14A under the Exchange Act) to vote any shares of the Voting Securities, or
encourage, advise or influence any other person with respect to the
“solicitation” of any proxy or the giving or withholding of any proxy, consent
or other authority to vote or in conducting any type of referendum with respect
to the Company or its affairs;

 

(iv)                              call or seek to call any special meeting of
Company stockholders, seek or request any list of holders of any Voting
Securities or other Company securities (other than, solely for the purpose of
complying with the following clause (vi), a list of holders of 3% or more of the
Common Stock), present at any annual or special meeting of stockholders or
through action by written consent any proposal for consideration for action by
the stockholders, or otherwise seek to advise or influence any person with
respect to the voting of any of the Voting Securities, or engage in any conduct
intended to cause stockholders to vote contrary to the recommendation of the
Board;

 

(v)                                 seek any change in composition of the Board
(including proposing any nominee for election or removal of any director),
except for the TH Designee or Replacement TH Designee;

 

(vi)                              sell, offer or agree to sell, directly or
indirectly, any Company securities or underlying rights to any person (other
than as described in the following proviso) that would knowingly (after due
inquiry) result in such person and its Affiliates collectively Beneficially
Owning or controlling 5% or more of the Common Stock outstanding at such time or
would increase the Beneficial or other ownership interest of any person that
(together with its Affiliates) already has a Beneficial or other ownership
interest of 5% or more of the Common Stock; provided, the foregoing will not
restrict the sale by Twin Haven of Company securities or

 

6

--------------------------------------------------------------------------------


 

underlying rights (A) to one person where such sale knowingly (after due
inquiry) results in such one person and its Affiliates collectively Beneficially
Owning or controlling up to 9.99% of the Common Stock outstanding at such time,
in each case so long as such disposition would not, in the good faith judgment
of Twin Haven after consultation with the Company, reasonably be likely to
result in an impairment of the Company’s net operating losses under Section 382
of the Internal Revenue Code of 1986, as amended (it being understood and agreed
that all sales permitted to be made during the Term under this clause (A) shall
be to the same one person), or applicable state law or (B) in response to a
tender offer made by a person not Affiliated with Twin Haven and which tender
offer is recommended by the Board to the Company’s stockholders as set forth on
a Schedule 14D-9 filed with the SEC (it being understood and agreed that Twin
Haven shall have no obligation to investigate or inquire as to the shareholdings
of any counterparty to any open market sales (provided, after due inquiry, Twin
Haven is not aware of the identity of the counterparty to such trade at the time
of the trade) or underwritten sales, and the limitation on sales provided in
this paragraph shall not apply to sales to one or more underwriters as part of a
bona fide underwritten public offering);

 

(vii)                           grant any proxy, consent or other authority to
vote any Voting Securities with respect to any matters (other than to the named
proxies included in the Company’s proxy card for any annual meeting or special
meeting of stockholders) or deposit any Voting Securities of the Company in a
voting trust or, except as set forth in Section 3(c) below, subject them to a
voting agreement or other arrangement of similar effect with respect to any
annual meeting, special meeting of stockholders or action by written consent
(excluding customary brokerage accounts, margin accounts, prime brokerage
accounts and the like);

 

(viii)                        arrange or participate in any financing for the
purchase by any person (other than Twin Haven and the TH Affiliates to the
extent expressly permitted by this Agreement) of the Company’s securities or
assets, other than the financing for a transaction that has been approved by the
Board;

 

(ix)                              separately or in conjunction with any other
person in which it is or proposes to be either a principal, partner or financing
source or is acting or proposes to act as broker or agent for compensation,
make, seek to propose, or participate in making a proposal (publicly, privately
or to the Company) regarding, or effect, any extraordinary corporate transaction
involving the Company or its securities (including, without limitation, any
merger, reorganization, recapitalization, extraordinary dividend, liquidation,
tender or exchange offer or non-ordinary course sale or transfer of assets);

 

(x)                                 knowingly (after due inquiry) engage in any
act or conduct causing the Common Stock to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act, except for
acquisitions of shares of Common Stock permitted under this Agreement;

 

(xi)                              institute, solicit, assist or join in any
litigation or other proceeding against or involving the Company or any of its
current or former directors or officers (including derivative actions), except
for claims directly arising under this Agreement or the Confidentiality
Agreement;

 

7

--------------------------------------------------------------------------------


 

(xii)                           request that the prohibitions in this Agreement
be waived or otherwise seek an amendment or modification of this Agreement in
any manner that would reasonably likely require public disclosure by Twin Haven
(or any TH Affiliate) or the Company; or

 

(xiii)                        initiate, solicit, assist, facilitate, finance,
encourage or otherwise participate (publicly or privately) in any of the
foregoing actions by any other person or enter into any discussions,
negotiations, arrangements or understandings with any person with respect
thereto.

 

(c)                                  Until the end of the Term, Twin Haven and
the TH Affiliates shall cause all Voting Securities owned by them directly or
indirectly, whether owned of record or Beneficially Owned, as of the record date
for any annual or special meeting of stockholders or in connection with any
solicitation of stockholder action by written consent (each a “Stockholder
Meeting”) within the Term, in each case that are entitled to vote at any such
Stockholder Meeting, to be present for quorum purposes and to be voted, at all
such Stockholder Meetings or at any adjournments or postponements thereof, (i)
for all directors nominated by the Board for election at such Stockholder
Meeting and (ii) in accordance with the recommendation of the Board on any other
proposals or other business (other than with respect to an Extraordinary
Corporate Transaction) that comes before any Stockholder Meeting, including with
respect to each of the Designated Annual Meetings.

 

(d)                                 In the event that the Company amends or
waives any term or provision of that certain Nomination, Standstill and Support
Agreement, dated February 25, 2016 (the “BD Agreement”), by and between the
Company and Black Diamond Capital Management, L.L.C. (“Black Diamond”) or enters
into any new agreement or arrangement with Black Diamond, including with respect
to the nature and scope of the restrictions on Black Diamond set forth in the BD
Agreement, the duration of such restrictions and any exceptions to such nature,
scope or duration, the Company shall provide to Twin Haven a copy of any such
amendment, waiver, agreement or arrangement and, if the amendment, waiver,
agreement or arrangement relates to facts and circumstances concerning Black
Diamond that are substantially equivalent to facts and circumstances then
concerning Twin Haven (it being understood the Company shall inform Twin Haven
of the relevant facts and circumstances underlying the Company’s determination
to enter into such amendment, waiver, agreement or arrangement, so as to enable
Twin Haven to evaluate whether Twin Haven is then subject to substantially
equivalent facts and circumstances), concurrently with or within four (4)
business days thereafter, the Company shall offer to Twin Haven to enter into a
substantially similar amendment, agreement or arrangement or provide a
substantially similar waiver to Twin Haven; provided, that without limiting the
foregoing, in no event shall the Company waive the obligations of Black Diamond
set forth in Section 3(c) of the BD Agreement without obtaining the consent of
Twin Haven.

 

4.                                      Non-Disparagement.  During the Term,
Twin Haven and the Company agree not to make, or cause to be made, any statement
or announcement that disparages the other party or any of its Affiliates or
their respective business, operations, financial performance, or current or
former officers or directors (a) in any document or report filed or furnished to
the SEC or any governmental agency, (b) in any press release or publicly
available format or (c) to any analyst, journalist or member of the media
(including, without limitation, in a television, radio, Internet, newspaper or
magazine interview).

 

8

--------------------------------------------------------------------------------


 

5.                                      Public Announcements.  Subject to
applicable law and the applicable rules of any stock exchange, during the Term,
Twin Haven and the Company will consult with one another with respect to any
public announcement or statement concerning this Agreement and the matters
addressed herein.  During the Term, the Company shall have an opportunity to
review in advance any Schedule 13D filing (and any amendment thereto) made by
Twin Haven with respect to this Agreement or the matters addressed herein.

 

6.                                      Confidentiality. The Company hereby
agrees that: (a) the TH Designee is permitted to and may provide confidential
information to certain representatives of Twin Haven subject to and solely in
accordance with the terms of the confidentiality agreement in the form attached
hereto as Exhibit B (the “Confidentiality Agreement”) (which Twin Haven agrees
to execute and deliver to the Company simultaneously with Twin Haven’s execution
and delivery of this Agreement, and to cause the TH Designee and such
representatives of Twin Haven to abide by) and (b) the Company will execute and
deliver the Confidentiality Agreement to Twin Haven substantially
contemporaneously with execution and delivery thereof by the other signatories
thereto.

 

7.                                      Representations and Warranties of All
Parties.  Each of the parties represents and warrants to the other party that:
(a) such party has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; (b) this Agreement has been
duly and validly authorized, executed and delivered by it and is a valid and
binding obligation of such party, enforceable against such party in accordance
with its terms; and (c) this Agreement will not result in a violation of any
terms or conditions of any agreements to which such person is a party or by
which such party may otherwise be bound or of any law, rule, license,
regulation, judgment, order or decree governing or affecting such party. The
Company further represents that, other than (i) the BD Agreement and (ii) that
certain Credit Agreement, dated as of February 29, 2012, among Hawaiian Telcom
Communications, Inc., as borrower, the Company, the lenders party thereto, and
Credit Suisse AG, Cayman Islands Branch, as administrative agent and collateral
agent, as amended by Amendment No. 1 thereto, the Company is not party to any
contract, agreement or arrangement with Black Diamond, the BD Designee (as
defined therein) or any Affiliate of Black Diamond or the BD Designee.

 

8.                                      Representations and Warranties of Twin
Haven.  Twin Haven represents and warrants that, as of the date of this
Agreement, (a) Twin Haven, together with all of the TH Affiliates, collectively
Beneficially Own, an aggregate of 2,515,321 shares of Common Stock; (b) except
for such ownership, neither Twin Haven nor any of the TH Affiliates have any
other Beneficial Ownership of, any Voting Securities, including through any
derivative transaction described in the definition of “Beneficial Ownership”
above; and (c) Twin Haven, collectively with the TH Affiliates, has a Net Long
Position of 2,515,321 shares of Common Stock.

 

9.                                      Miscellaneous.  The parties hereto
recognize and agree that if for any reason any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached, immediate and irreparable harm or injury would be caused for
which money damages may not be an adequate remedy.  Accordingly, each party
agrees that in addition to other remedies the other party shall be entitled to
at law or equity, the other party shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to seek to enforce
specifically the terms and provisions of this Agreement exclusively in the Court
of Chancery or other federal or state courts of the State of Delaware. 
Furthermore, each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of the Court of Chancery or other federal or

 

9

--------------------------------------------------------------------------------


 

state courts of the State of Delaware in the event any dispute arises out of
this Agreement or the transactions contemplated by this Agreement, (b) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (c) agrees that it shall not
bring any action relating to this Agreement or the transactions contemplated by
this Agreement in any court other than the Court of Chancery or other federal or
state courts of the State of Delaware, and each of the parties irrevocably
waives the right to trial by jury and (d) irrevocably consents to service of
process by a reputable overnight mail delivery service, signature requested, to
the address of such party’s principal place of business or as otherwise provided
by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

10.                               No Waiver.  Any waiver by any party of a
breach of any provision of this Agreement shall not operate as or be construed
to be a waiver of any other breach of such provision or of any breach of any
other provision of this Agreement.  The failure of a party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

11.                               Entire Agreement.  This Agreement and the
Confidentiality Agreement contain the entire understanding of the parties with
respect to the subject matter hereof and may be amended only by an agreement in
writing executed by the parties hereto.

 

12.                               Notices.  All notices, consents, requests,
instructions, approvals and other communications provided for herein and all
legal process in regard hereto shall be in writing and shall be deemed validly
given, made or served (a) on the date of delivery if delivered personally, or if
by facsimile or e-mail, upon written confirmation of receipt by facsimile,
e-mail or otherwise, (b) on the first business day following the date of
dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth business day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid.  All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing in accordance with this Section 12
by the party to receive such notice:

 

if to the Company:

Hawaiian Telcom Holdco, Inc.

 

1177 Bishop Street

 

Honolulu, Hawaii 96813

 

Facsimile: (808) 546-8992

 

Email: john.komeiji@hawaiiantel.com

 

Attention: General Counsel

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Gibson, Dunn & Crutcher LLP

 

2029 Century Park East

 

10

--------------------------------------------------------------------------------


 

 

Los Angeles, CA 90067-3026

 

Facsimile: (310) 552-7053

 

Email : jlayne@gibsondunn.com

 

Attention: Jonathan Layne

 

 

if to Twin Haven:

c/o Twin Haven Capital Partners, L.L.C.

 

33 Riverside Avenue, 3rd Floor

 

Westport, CT 06880

 

Email: mvinci@twinhavencap.com

 

Attention: Mike Vinci

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Willkie Farr & Gallagher LLP

 

787 Seventh Avenue

 

New York, NY 10019-6099

 

Facsimile: (212) 728-9593

 

Email: rleaf@willkie.com

 

Attention: Russell L. Leaf

 

13.                               Severability.  If at any time subsequent to
the date hereof, any provision of this Agreement shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the illegality or unenforceability of such
provision shall have no effect upon the legality or enforceability of any other
provision of this Agreement.

 

14.                               Counterparts.  This Agreement may be executed
in two or more counterparts (including by facsimile, .PDF or other means of
electronic delivery) which together shall constitute a single agreement.

 

15.                               Successors and Assigns. This Agreement shall
not be assignable by any of the parties to this Agreement.  This Agreement,
however, shall be binding on successors of the parties hereto.

 

16.                               No Third Party Beneficiaries.  This Agreement
is solely for the benefit of the parties hereto and is not enforceable by any
other persons.

 

17.                               Fees and Expenses.  Neither the Company, on
the one hand, nor Twin Haven, on the other hand, will be responsible for any
fees or expenses of the other in connection with this Agreement.

 

18.                               Interpretation and Construction.  Each of the
parties hereto acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed the same with the advice of said independent
counsel.  Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement and the documents referred to herein, and any
and all drafts relating thereto exchanged among the parties shall be deemed the
work product of all of the parties and may not be construed against any party by
reason of its drafting or preparation.  Accordingly, any rule of law

 

11

--------------------------------------------------------------------------------


 

or any legal decision that would require interpretation of any ambiguities in
this Agreement against any party that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties hereto, and
any controversy over interpretations of this Agreement shall be decided without
regards to events of drafting or preparation.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  The term “including” shall be
deemed to mean “including without limitation” in all instances.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

HAWAIIAN TELCOM HOLDCO, INC.

 

 

 

 

 

By:

/s/ Scott K. Barber

 

Name:

Scott K. Barber

 

Title

Chief Executive Officer

 

 

13

--------------------------------------------------------------------------------


 

TWIN HAVEN SPECIAL OPPORTUNITIES FUND III, L.P.

 

 

 

 

 

By:

/s/ Paul Mellinger

 

Name:

Paul Mellinger

 

Title

Managing Member

 

 

 

 

 

TWIN HAVEN SPECIAL OPPORTUNITIES PARTNERS III, L.L.C

 

 

 

 

By:

/s/ Paul Mellinger

 

Name:

Paul Mellinger

 

Title

Managing Member

 

 

 

 

 

TWIN HAVEN SPECIAL OPPORTUNITIES FUND IV, L.P.

 

 

 

 

 

By:

/s/ Paul Mellinger

 

Name:

Paul Mellinger

 

Title

Managing Member

 

 

 

TWIN HAVEN SPECIAL OPPORTUNITIES PARTNERS IV, L.L.C.

 

 

 

 

By:

/s/ Paul Mellinger

 

Name:

Paul Mellinger

 

Title

Managing Member

 

 

 

TWIN HAVEN CAPITAL PARTNERS, L.L.C.

 

 

 

 

 

By:

/s/ Paul Mellinger

 

Name:

Paul Mellinger

 

Title

Managing Member

 

 

14

--------------------------------------------------------------------------------


 

SCHEDULE I

 

--------------------------------------------------------------------------------

 

Twin Haven Special Opportunities Fund III, L.P.

Twin Haven Special Opportunities Partners III, L.L.C.

Twin Haven Special Opportunities Fund IV, L.P.

Twin Haven Special Opportunities Partners IV, L.L.C.

Twin Haven Capital Partners, L.L.C.

 

SCHEDULE II

 

--------------------------------------------------------------------------------

 

Robert Webster

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF IRREVOCABLE RESIGNATION RE:

NOMINATION, STANDSTILL AND SUPPORT AGREEMENT

 

Attention: Board of Directors
Hawaiian Telcom Holdco, Inc.
1177 Bishop Street
Honolulu, Hawaii 96813

 

Re:                             Resignation

 

Ladies and Gentlemen:

 

This irrevocable resignation is delivered pursuant to Section 2(d) of the
Nomination, Standstill and Support Agreement, dated as of March 14, 2016 (the
“Agreement”), by and among Hawaiian Telcom Holdco, Inc. and Twin Haven (as
defined therein).  Capitalized terms used herein but not defined shall have the
meaning set forth in the Agreement.  Effective immediately and automatically
upon, but subject to, such time as Twin Haven, together with all of the TH
Affiliates, ceases collectively to Beneficially Own an aggregate Net Long
Position of at least 1,719,969 shares (as adjusted for any stock dividends,
combinations, splits, recapitalizations and the like that occurred on or after
March 14, 2016) of Common Stock outstanding (the “Ownership Trigger”), I hereby
resign from my position as a director of the Company and from any and all
committees of the Board on which I serve.

 

This resignation shall take effect immediately upon the occurrence of the
Ownership Trigger, without the need for further action by any party, and may not
be withdrawn by me at any time.

 

Sincerely,

 

 

 

/s/ Robert Webster

 

 

 

Name: Robert Webster

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONFIDENTIALITY AGREEMENT

 

[Attached]

 

--------------------------------------------------------------------------------


 

March 14, 2016

 

Twin Haven Capital Partners, L.L.C.
33 Riverside Avenue, 3rd Floor
Westport, CT 06880

 

Ladies and Gentlemen,

 

This letter confirms the understanding and agreement (“Confidentiality
Agreement”) between Hawaiian Telcom Holdco, Inc. (the “Company”) and each of the
persons listed on Schedule A hereto (collectively, “Twin Haven”) regarding the
Company’s disclosure of certain business information prior to (but not prior to
March 3, 2016), on or after the date of this Confidentiality Agreement.  The
parties wish to enter into this Confidentiality Agreement to protect and
safeguard the confidentiality of that information.  This Confidentiality
Agreement shall become effective concurrently with the execution and delivery by
the parties of that certain Nomination, Standstill and Support Agreement dated
as of the date hereof, between the Company and Twin Haven (the “Standstill
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given to such terms in the Standstill Agreement.

 

This Confidentiality Agreement extends to all information (regardless of the
manner furnished, whether oral, written, electronic, gathered by visual
inspection or otherwise and whether provided prior to (but not prior to March 3,
2016), on or after the date hereof) relating to the Company or its
Representatives (as defined below), their respective businesses or operations
(including, without limitation, software, data, prototypes, design plans,
drawings, business plans, financial information or other business and/or
technical information) that is disclosed to Twin Haven or its Representatives by
or on behalf of the Company or its Representatives, together with any notes,
analyses, reports, models, compilations, studies, interpretations, documents,
records or extracts thereof containing, referring, relating to, based upon or
derived from such information, in whole or in part (collectively, the
“Confidential Information”).  References to “Representatives” in this
Confidentiality Agreement shall mean, with respect to either party hereto, its
Affiliates and the officers, directors, partners, members, representatives,
employees, agents and advisors (including legal, accounting and financial
advisors) of such party and its Affiliates but, with respect to the Company,
excludes the TH Designee and any Replacement TH Designee and, with respect to
Twin Haven, includes the TH Designee and any Replacement TH Designee. 
Confidential Information shall not include information which (a) is or becomes
generally available to the public other than as a result of direct or indirect
disclosure by Twin Haven or its Representatives in violation of the terms of
this Confidentiality Agreement, (b) is or becomes available to Twin Haven or its
Representatives on a non-confidential basis prior to its disclosure by or on
behalf of the Company or its Representatives, provided that the source of such
information is reasonably believed by Twin Haven not to be subject to an
obligation of confidentiality (whether by agreement or otherwise) to the Company
or another person, (c) is or becomes available to Twin Haven or its
Representatives on a non-confidential basis from another source other than the
Company or its Representatives,

 

Exhibit B-1

--------------------------------------------------------------------------------


 

provided that such source is reasonably believed by Twin Haven not to be bound
by an obligation of confidentiality (whether by agreement or otherwise) to the
Company or another person or (d) is independently developed by Twin Haven or its
Representatives without reference to, incorporation of, or other use of, any
Confidential Information or information from any source that is reasonably
believed by Twin Haven to be bound by an obligation of confidentiality (whether
by agreement or otherwise) to the Company or another person with respect to such
information.  In the event of any dispute over the applicability of the
foregoing clauses (a)-(d), Twin Haven shall have the burden of demonstrating the
applicability of any such exception.  Confidential Information shall also
include information regarding the history of the parties’ discussions and
negotiation process (other than as disclosed by the Company in its Current
Report on Form 8-K filed with the SEC announcing the Standstill Agreement) or
the status of the parties’ compliance with, or any dispute under, the Standstill
Agreement (other than as disclosed by the Company in a Current Report on Form
8-K or another public filing made with the SEC) (such Confidential Information,
the “Status Information”).

 

Subject to the terms herein, Twin Haven shall, and shall cause its
Representatives to, keep the Confidential Information confidential and, without
the prior written consent of the Company, shall not disclose it to any person or
entity other than, on a confidential basis and, subject to the TH Designee’s and
any Replacement TH Designee’s fiduciary duties to the Company under applicable
law, to its Representatives (a) who need to know the Confidential Information
for the sole purpose of evaluating Twin Haven’s investment in the Company
(keeping in mind the proscriptions contained in the following paragraph),
including complying with the terms of the Standstill Agreement, (b) who are
informed by Twin Haven of the confidential nature of the Confidential
Information and (c) who agree to maintain the confidentiality of the
Confidential Information and otherwise act in accordance with the terms of this
Confidentiality Agreement as if they were a party hereto.  Twin Haven shall be
responsible for any breach by its Representatives of the Confidentiality
Agreement.  It is understood and agreed that no TH Designee or Replacement TH
Designee shall disclose to Twin Haven or its Representatives any Legal Advice
(as defined below) that may be included in the Confidential Information with
respect to which such disclosure would constitute a waiver of the Company’s
attorney-client privilege or attorney work product privilege, provided, however,
that the TH Designee or any Replacement TH Designee shall be permitted to
disclose any Legal Advice to Twin Haven’s legal counsel for the purpose of
advising on such matters.  “Legal Advice” as used herein shall be limited to the
legal advice provided by legal counsel and shall not include any factual
information or the formulation or analysis of business strategy that is not
protected by the attorney-client or attorney work product privilege.

 

Twin Haven hereby acknowledges that the Confidential Information may include
material non-public information, and Twin Haven hereby further acknowledges that
it is aware, and that it will advise its Representatives who are informed as to
matters which are the subject of this Agreement, that the United States
securities laws may restrict persons with material non-public information about
an issuer obtained directly or indirectly from that issuer from purchasing or
selling securities of such issuer on the basis of such information or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such other person is likely to purchase or
sell such securities on the basis of such information.

 

Subject to Sections 5 and 6 of the Standstill Agreement, promptly after Twin
Haven or any of its Representatives learns that it may or will be legally
compelled to disclose Confidential

 

Exhibit B-2

--------------------------------------------------------------------------------


 

Information (whether by interrogatories, subpoenas, civil investigative demands
or similar process or if Twin Haven’s legal counsel reasonably believes that
public disclosure is required in order to comply with applicable laws or
regulations) or is requested to disclose Confidential Information by a
governmental authority or agency pursuant to a valid and effective governmental
order or subpoena, Twin Haven must notify the Company of that compulsion or
request, except as otherwise prohibited by law. Twin Haven and its
Representatives will reasonably cooperate with the Company to enable the
Company, at the Company’s expense, to obtain a protective order or other similar
relief, if applicable.  If, in the absence of a protective order or waiver, Twin
Haven or any of its Representatives is legally compelled to disclose
Confidential Information, Twin Haven and its Representatives will disclose only
so much of the Confidential Information as, in the reasonable opinion of its
legal counsel, is legally required.  In any such event, Twin Haven and its
Representatives agree to use reasonable best efforts to ensure that all
Confidential Information that is so disclosed will be accorded confidential
treatment.  For the avoidance of doubt, it is understood that Twin Haven and its
Representatives shall not be deemed to be required by applicable laws or
regulations or otherwise legally compelled to disclose any Confidential
Information, including Status Information, by virtue of the fact that, absent
such disclosure, (a) Twin Haven and its Affiliates would be prohibited from
purchasing, selling or engaging in derivative or other voluntary transactions
with respect to the Company or its Common Stock or otherwise proposing or taking
actions concerning the Company, or (b) Twin Haven and its Affiliates would be
unable to file any proxy or other solicitation materials in compliance with
Section 14(a) of the Exchange Act, or the rules promulgated thereunder.

 

Promptly upon the Company’s written request at any time after the date on which
the TH Designee or any Replacement TH Designee is no longer a director of the
Company, Twin Haven, shall, and shall cause its Representatives to either return
all Confidential Information to the Company or destroy it without retaining any
copies, summaries or extracts thereof and shall, upon request, send the Company
a written certification of a duly authorized officer that all such information
has been returned or destroyed in compliance herewith; provided, however, that,
in order to comply with applicable law, rule or regulation and/or its internal
compliance or record retention guidelines or practices (collectively, “Retention
Requirements”), Twin Haven has the right to retain “back-up” written and
electronic copies of the Confidential Information in accordance with such
Retention Requirements so long as such copy is not accessed by any person other
than personnel who have a bona fide need to do so for purposes of complying with
applicable Retention Requirements.  Notwithstanding any such return or
destruction of Confidential Information, Twin Haven and its Representatives
shall remain bound by its obligations herein.

 

Twin Haven acknowledges that remedies at law may be inadequate to protect the
Company and its Representatives against actual or threatened breach of this
Confidentiality Agreement by Twin Haven or its Representatives. Without
prejudice to any other rights and remedies otherwise available to the Company,
Twin Haven agrees that the Company may seek specific performance or other
injunctive relief in the Company’s favor.

 

Twin Haven acknowledges that (a) none of the Company or any of the Company’s
Representatives makes or has made any representation or warranty, express or
implied, as to the accuracy or completeness of any Confidential Information, and
(b) none of the Company or any of the Company’s Representatives shall have any
liability to Twin Haven or to any of its Representatives relating to or
resulting from the use of the Confidential Information or any errors therein or

 

Exhibit B-3

--------------------------------------------------------------------------------


 

omissions therefrom.  Twin Haven and its Representatives (or anyone acting on
their behalf), other than the TH Designee or any Replacement TH Designee, shall
not directly or indirectly initiate contact or communication concerning
Confidential Information with any executive or employee of the Company other
than the Chief Executive Officer, Chief Financial Officer, General Counsel,
and/or such other persons previously approved in writing by the foregoing.

 

This Confidentiality Agreement is governed by the laws of the State of Delaware
without giving effect to principles of conflicts of laws.  EACH PARTY HERETO
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH
THIS CONFIDENTIALITY AGREEMENT.  Each party hereto consents and agrees that the
state or federal courts located in the State of Delaware shall have exclusive
jurisdiction to hear and determine any claims or disputes between or among any
of the parties hereto pertaining to this Confidentiality Agreement.

 

This Confidentiality Agreement and all obligations hereunder shall terminate
upon the date that is ninety (90) days following the date on which the TH
Designee (including, for the avoidance of doubt, any Replacement TH Designee) no
longer serves as a director of the Company.

 

This Confidentiality Agreement may be executed in counterparts (including via
facsimile or pdf-email), each of which shall be deemed to be an original, but
both of which shall constitute one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.  Each of the Company and Twin Haven has caused
its duly authorized Representative to execute this Confidentiality Agreement on
behalf of such party in the space below.

 

The parties agree that the confidentiality agreement entered into between the
parties, dated March 3, 2016, shall have no further force and effect and is
superseded by this Confidentiality Agreement, and this Confidentiality Agreement
and the Standstill Agreement contain the entire understanding of the parties
with respect to the subject matter hereof and thereof.

 

 

Very truly yours,

 

 

 

HAWAIIAN TELCOM HOLDCO, INC.

 

 

 

 

 

By:

/s/ Scott K. Barber

 

 

Name:

Scott K. Barber

 

 

Title:

Chief Executive Officer

 

Exhibit B-4

--------------------------------------------------------------------------------


 

Approved and Agreed to:

 

 

 

 

 

TWIN HAVEN SPECIAL OPPORTUNITIES FUND III, L.P.

 

 

 

 

 

By:

/s/ Paul Mellinger

 

Name:

Paul Mellinger

 

Title

Managing Member

 

 

 

TWIN HAVEN SPECIAL OPPORTUNITIES PARTNERS III, L.L.C

 

 

 

 

By:

/s/ Paul Mellinger

 

Name:

Paul Mellinger

 

Title

Managing Member

 

 

 

TWIN HAVEN SPECIAL OPPORTUNITIES FUND IV, L.P.

 

 

 

 

 

By:

/s/ Paul Mellinger

 

Name:

Paul Mellinger

 

Title

Managing Member

 

 

 

TWIN HAVEN SPECIAL OPPORTUNITIES PARTNERS IV, L.L.C.

 

 

 

 

By:

/s/ Paul Mellinger

 

Name:

Paul Mellinger

 

Title

Managing Member

 

 

 

TWIN HAVEN CAPITAL PARTNERS, L.L.C.

 

 

 

 

 

By:

/s/ Paul Mellinger

 

Name:

Paul Mellinger

 

Title

Managing Member

 

 

Exhibit B-5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

--------------------------------------------------------------------------------

 

Twin Haven Special Opportunities Fund III, L.P.

Twin Haven Special Opportunities Partners III, L.L.C.

Twin Haven Special Opportunities Fund IV, L.P.

Twin Haven Special Opportunities Partners IV, L.L.C.

Twin Haven Capital Partners, L.L.C.

 

Exhibit B-6

--------------------------------------------------------------------------------